office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 kaaqui cc ita b07 manixon postf-103576-14 uilc date date third party communication none date of communication not applicable to associate area_counsel large business international area cc lb_i attn joshua nachman cc lb_i f li from branch office of associate chief_counsel income_tax and accounting cc ita b07 subject ---------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer b c d e ---------------------------------------------- ------------------------------------------ --------------------------------------------------------------- --------- ----------------------- f -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- postf-103576-14 issues whether taxpayer may treat as an adjustment to cost_of_goods_sold the costs of b it provides to customers in a bargained-for exchange if taxpayer may not treat the costs of b as an adjustment to cost_of_goods_sold are deductions for the costs of b subject_to the disallowance provisions of sec_274 of the internal_revenue_code code conclusion yes taxpayer may treat the costs of b as an adjustment to cost_of_goods_sold because taxpayer may treat the costs of b as an adjustment to cost_of_goods_sold issue is moot facts taxpayer a c company is engaged in the d publication and distribution of e media for f taxpayer’s customers are generally advertisers that pay to include their products in the print media and other advertising taxpayer established an added value merchandising program under which it purchased b and paid related companies to provide suite accommodations and catering services to the ultimate b holders taxpayer also provided customers with merchandising allowances or points to acquire b at a later date the cost of these items generally constituted no more than twenty-five percent of the order placed taxpayer treated these expenditures as an adjustment to its cost_of_goods_sold the revenue_agent determined that taxpayer should have deducted the expenditures from its gross_income under sec_162 subject_to the limitations of sec_274 law and analysis generally except as otherwise provided in the code gross_income means all income from whatever source derived sec_61 the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of gross_income all accessions to wealth 515_us_323 purchase_price adjustments and rebates are not within the definition of income generally when a seller refunds or rebates part of the purchase_price of goods or services to a customer as an inducement to purchase the payment does not constitute an expense to the seller or income to the purchaser it is an adjustment to the price of the service or property sold postf-103576-14 there is a fundamental difference between expenditures that constitute refunds and rebates also known as returns and allowances and expenditures that are treated as business deductions under sec_162 630_f2d_670 9th cir affg 69_tc_477 the cost of goods purchased for resale in a taxpayer’s trade_or_business is subtracted from gross_receipts to compute gross_income sec_1_61-3 of the income_tax regulations these offsets do not constitute deductions and are not subject_to the various limitations on deductions pertaining to sec_162 88_tc_654 since we conclude that the expenditures at issue constitute purchase_price adjustments the provisions of sec_162 are inapplicable and need not be addressed see metra chem corp the seminal case in this area is 26_tc_707 nonacq c b nonacq withdrawn and acq c b acq withdrawn and nonacq c b and nonacq withdrawn in part and acq in part 1982_2_cb_2 where a dairy wholesaler paid cash rebates to customers under an informal arrangement to avoid state minimum milk pricing regulations the court concluded that allowances the milk producer paid to buyers lowered the selling_price of the milk for income_tax purposes and held that only the net price was includable in the seller’s gross_income the court stated it does not follow of course that all allowances discounts and rebates made by a seller of property constitute adjustments to the selling prices terminology alone is not controlling and each type of transaction must be analyzed with respect to its own facts and surrounding circumstances such examination may reveal that a particular allowance has been given for a separate consideration - as in the case of rebates made in consideration of additional purchases of specified quantity over a specified subsequent period or as in the case of allowances made in consideration of prepayment of an account receivable so as to be in effect a payment of interest the test to be applied as in the interpretation of most business transactions is what did the parties really intend and for what purpose or consideration was the allowance actually made where as here the intention and purpose of the allowance was to provide a formula for adjusting a specified gross price to an agreed net price and where the making of such adjustment was not contingent upon any subsequent performance or consideration from the purchaser then regardless of the time or manner of the adjustment the net selling_price agreed upon must be given recognition for income_tax purposes pittsburgh milk pincite in revrul_2005_28 2005_1_cb_997 the service held that medicaid rebates incurred by a pharmaceutical company are purchase_price adjustments that are subtracted from gross_receipts in determining gross_income in so holding the service relied on pittsburgh milk noting the following postf-103576-14 the court focused on the facts and circumstances of the transaction what the parties intended and the purpose or consideration for which the allowance was made the court found that the allowances were part of the sales transaction and concluded that gross_income must be computed with respect to the agreed net prices for which the milk was actually sold thus under pittsburgh milk where a payment is made from a seller to a purchaser and the purpose and intent of the parties is to reach an agreed upon net selling_price the payment is properly viewed as an adjustment to the purchase_price that reduces gross_sales the facts in this case fall squarely within the parameters of revrul_2005_281 it is undisputed that taxpayer agreed to provide and the purchasers agreed to accept both printed advertisements and b or points for a single price the fact that taxpayer may incur the expense to acquire the b after it executes the contract with the purchaser is not legally significant under pittsburgh milk similarly whether a rebate is payable in merchandise or in cash doesn’t matter the result is the same max sobel wholesale liquors t c pincite the determinant facts are that the purchaser and taxpayer negotiated over the amount of b or merchandising allowances or points that would be an integral part of the sale and the adjustment was not contingent on any subsequent performance or consideration from the purchaser since the costs of b which taxpayer provides to customers are to be treated as cost of goods rather than business_expenses deductible under sec_162 the costs also are not subject_to the limitations of sec_274 metra chem corp t c pincite case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions s willie armstrong by _____________________________ willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax accounting the commissioner must follow his own relevant revenue rulings in tax_court proceedings rauenhorst v commissioner 119_tc_151 postf-103576-14
